Case 2:85-cv-04544-DMG-AGR Document 747 Filed 04/06/20 Page 1 of 6 Page ID #:35072




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2
     Civil Division
 3   AUGUST E. FLENTJE
     Special Counsel
 4
     WILLIAM C. PEACHEY
 5   Director, District Court Section
     Office of Immigration Litigation
 6
     WILLIAM C. SILVIS
 7   Assistant Director, District Court Section
     Office of Immigration Litigation
 8
     SARAH B. FABIAN
 9   NICOLE N. MURLEY
     Senior Litigation Counsel
10
           Tel: (202) 532-4824
11         Fax: (202) 305-7000
12   Email: sarah.b.fabian@usdoj.gov

13   Attorneys for Defendants
14
15                     UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
17   JENNY LISETTE FLORES; et al.,           )   Case No. CV 85-4544
                                             )
18           Plaintiffs,                     )   DEFENDANTS’ APPLICATION FOR
19                                           )   LEAVE TO FILE EXHIBITS UNDER
                  v.                         )   SEAL IN SUPPORT OF
20                                           )   DEFENDANTS’ FILE EXHIBITS
21   LORETTA E. LYNCH, Attorney              )   UNDER SEAL SUBMITTED IN
     General of the United States; et al.,   )   RESPONSE TO COURT’S ORDER
22                                           )   TO SHOW CAUSE
23           Defendants.                     )
                                             )   Hearing Date: April 10, 2020
24                                           )   Time: 10:00am
25                                           )
                                             )
26
Case 2:85-cv-04544-DMG-AGR Document 747 Filed 04/06/20 Page 2 of 6 Page ID #:35073




 1         Defendants submit this Application seeking leave from the Court to file under
 2   seal certain exhibits (“Exhibits”) filed in response to the Court’s Order to Show
 3   Cause Re: Preliminary Injunction. ECF No. 740. Those exhibits are filed
 4   concurrently herewith, pursuant to Federal Rule of Civil Procedure 5.2(d) and Local
 5   Rule 79-5. As required by Local Rule 79-5.2.2(a), Defendants submit concurrently
 6   with this application the declaration of Sarah B. Fabian, a proposed order, and
 7   unredacted copies of the Exhibits.
 8         On March 28, 2020, the Court stated in its order that this information may be
 9   filed under seal. ECF 740 at 14. On April 6, 2020, counsel for Defendants contacted
10   counsel for Plaintiffs, Peter Schey, by email regarding Defendants’ proposed filing.
11   Defendants have not heard back from Mr. Schey prior to this filing.
12         The Exhibits that Defendants seek to seal are as follows:
13         Exhibit Number            ORR Files:
14           Defendant ORR       Information listed in the Order Appointing Special
15                 Ex. 1         Master/Independent Monitor, at B.1.c.i(i)-(x), as well
16                               as a brief summary of efforts toward family
17                               reunification or release of the detained Class Member
18           Defendant ORR
19                 Ex. 2         ORR - Date of Apprehension Data from CBP
20
21            Defendant ICE
22                 Ex. 1         Report of Juveniles in ICE Custody – 03/28/20 Report
23
24         These records contain personally identifiable information and other highly
25   personal information regarding class members, and in some cases regarding other
26   individuals who are proposed sponsors of these class members or members of the

                                              1
Case 2:85-cv-04544-DMG-AGR Document 747 Filed 04/06/20 Page 3 of 6 Page ID #:35074




 1   proposed sponsors’ households. Given the sensitive nature of the information in
 2   these records, there is compelling reason to file them under seal in order to protect
 3   the privacy of the individuals identified in these records and to avoid stigma or
 4   embarrassment to those individuals. Moreover, because of the detailed and intricate
 5   nature of the information provided in these documents, Defendants cannot be sure
 6   which information, if disclosed, might allow identification of the individuals
 7   referenced in the documents or cause embarrassment or stigma to any individual.
 8   Therefore Defendants seek to seal these documents in their entirety.
 9         To the extent that the Court ordered Defendants to provide data to Class
10   Counsel, Defendants ask that the Court require Class Counsel to be bound by the
11   terms of the protective order that governs the disclosure of information produced by
12   Defendants to the Special Master/Independent Monitor. ECF No. 513. Consistent
13   with the terms of the protective order, Defendants request that Class Counsel be
14   prohibited from disclosing to, or otherwise discussing with, any person not
15   designated as a Qualified Person under paragraph 6(c) of the protective order, any
16   information designated by Defendants as “Confidential Information.” ECF No. 513.
17   Any individual who Class Counsel designates as a Qualified Person under paragraph
18   6(c) of the protective order, shall be bound by the terms of the protective order,
19   including compliance with the provisions of paragraph 7 of the order, which requires
20   Qualified Person to read the terms of the protective order and sign a copy of the
21   Acknowledgment of Protective Order form prior to receiving the information. under
22   paragraph 6 of the protective order. Id.
23         ARGUMENT
24         “[T]he courts of this country recognize a general right to inspect and copy
25   public records and documents, including judicial records and documents.” Nixon v.
26   Warner Communications, Inc., 435 U.S. 589, 597 & n.7 (1978); see also Foltz v.

                                                2
Case 2:85-cv-04544-DMG-AGR Document 747 Filed 04/06/20 Page 4 of 6 Page ID #:35075




 1   State Farm Mutual Auto Insurance Comp., 331 F.3d 1124, 1134 (9th Cir.2003).
 2   Accordingly, the default rule is that “[a] party seeking to seal a judicial record . . .
 3   bears the burden of overcoming this strong presumption [in favor of access to court
 4   records] by meeting the ‘compelling reasons’ standard.” Kamakana v. City & Cty.
 5   Of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006).
 6         Compelling reasons support sealing Defendants’ Exhibits. They contain
 7   highly personal information regarding class members, and in some cases their
 8   sponsors or other members of the sponsors’ households. Specifically, these Exhibits
 9   contain sensitive information regarding the individuals’ health, medical treatment,
10   and sensitive family relationships. Courts have recognized individuals’ interest in
11   the protection of such information. See Doe v. Beard, 63 F. Supp. 3d 1159, 1166 n.4
12   (C.D. Cal. 2014) (collecting cases). Moreover, because of the volume of detailed
13   information provided in these documents, and the intricate nature of this
14   information, Defendants cannot be sure which information, if disclosed, might allow
15   identification of the individuals referenced in the documents, or cause stigma or
16   embarrassment to the individuals referenced in these documents. Therefore,
17   Defendants seek to seal these documents in their entirety. See Eugene S. v. Horizon
18   Blue Cross Blue Shield of N.J., 663 F.3d 1124, 1136 (10th Cir. 2011) (granting
19   motion to file under seal because “nearly every document in the volume at issue
20   includes the name of, and/or personal and private medical information relating to,
21   [Plaintiff-Appellant’s] minor son.”); Webster Groves Sch. Dist. v. Pulitzer Pub. Co.,
22   898 F.2d 1371, 1376-77 (8th Cir. 1990) (affirming decision to seal court records
23   containing “testimony of psychologists and psychiatrists as to [child’s] mental
24   status” to prevent child from being “stigmatized and humiliated”).
25
26

                                                3
Case 2:85-cv-04544-DMG-AGR Document 747 Filed 04/06/20 Page 5 of 6 Page ID #:35076




 1         CONCLUSION
 2         For these reasons, Defendants respectfully request that the Court issue an
 3   Order permitting the filing under seal of the unredacted documents filed in response
 4   to the Court’s show cause order.
 5   DATED:      April 6, 2020             Respectfully submitted,
 6
                                           JOSEPH H. HUNT
 7                                         Assistant Attorney General
                                           Civil Division
 8
 9                                         WILLIAM C. PEACHEY
                                           Director, District Court Section
10
                                           Office of Immigration Litigation
11
                                           WILLIAM C. SILVIS
12
                                           Assistant Director, District Court Section
13                                         Office of Immigration Litigation
14
                                           /s/ Sarah B. Fabian
15                                         SARAH B. FABIAN
16                                         Senior Litigation Counsel
                                           Office of Immigration Litigation
17                                         District Court Section
18                                         P.O. Box 868, Ben Franklin Station
                                           Washington, D.C. 20044
19                                         Tel: (202) 532-4824
20                                         Fax: (202) 305-7000
                                           Email: sarah.b.fabian@usdoj.gov
21
22                                         Attorneys for Defendants

23
24
25
26

                                              4
Case 2:85-cv-04544-DMG-AGR Document 747 Filed 04/06/20 Page 6 of 6 Page ID #:35077




 1                             CERTIFICATE OF SERVICE
 2
           I hereby certify that on April 6, 2020, I served the foregoing pleading on all
 3
 4   counsel of record by means of the District Clerk’s CM/ECF electronic filing
 5   system. Documents associated with this filing that are proposed to be filed under
 6
     seal will further be served on Plaintiffs’ counsel of record by other means.
 7
 8
                                                   /s/ Sarah B. Fabian
 9
                                                   SARAH B. FABIAN
10                                                 U.S. Department of Justice
                                                   District Court Section
11
                                                   Office of Immigration Litigation
12
                                                   Attorney for Defendants
13
14
15
16
17
18
19
20
21
22
23
24
25
26
